Citation Nr: 0326612	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-00 943A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation, under the provisions of 38 
U.S.C.A. § 1151, for neurosarcoidosis with brain stem 
herniation and obstructive hydrocephalus due to VA outpatient 
treatment in 1996.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a written statement received in February 2002, the veteran 
requested that, due to her severe medical condition, her 
mother, the appellant, be made her custodian for the purposes 
of handling her VA compensation benefits and her appeal.  In 
an October 2002 rating decision, the veteran was found not to 
be competent to handle the disbursement of VA funds.  A VA 
document dated in December 2002 indicated that the appellant 
had been designated the VA legal custodian for the purposes 
of handling and disbursing the veteran's VA benefits.  




REMAND

The Board notes that some radiology department records from 
St. Dominic Hospital are on file.  But during a personal 
hearing before a Decision Review Officer (DRO) in October 
2002, the appellant stated that the veteran had a two- or 
three-month stay at that hospital in 1998 or 1999.  So 
another attempt should be made to obtain additional hospital 
records from that facility.  

For claims, such as this one, filed on or after October 1, 
1997, under the provisions of 38 U.S.C.A. § 1151, disability 
resulting from VA medical care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care.  38 C.F.R. § 
3.358.

The veteran's custodian has offered a written statement of an 
alleged conversation on August 12, 1998, between herself and 
the veteran's private surgeon, Dr. Lon Alexander.  In 
pertinent part: 

Dr. Alexander:  [The veteran] has a cyst 
at the base of her brain as big as a 
lemon and has to come off.  

Appellant:  Had the VA given her an MRI 
would they have found. . . the cyst?

Dr. Alexander:  You are not a [doctor] 
and as large as this thing is you would 
have seen it.  . . . I use[d] to be Chief 
of [Surgery] over there and I thought I 
taught them better than that.  

This is not competent medical evidence to enable the veteran 
to prevail on her claim, but it triggers VA's duty to notify 
the appellant to obtain a statement from Dr. Alexander 
regarding his opinion pertaining to any negligence committed 
by the VA medical facility in treating the veteran.  
38 U.S.C.A. § 5103A (West 2002).  

The special monthly compensation claim is inextricably 
intertwined with the other two claims, inasmuch as a grant of 
either of those two claims could in turn affect the outcome 
of the special monthly compensation claim.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
to obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment provided the 
veteran for headaches or her severe brain 
injury which are not currently of record.  
Specifically, the veteran's complete 
clinical records from St. Dominic 
Hospital should be obtained.   

2.  The RO should advise the appellant 
that she should submit the written 
opinions of Dr. Alexander or any other 
physician who have told her that a VA 
medical facility committed negligence in 
treating the veteran.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to compensation, under the provisions of 
38 U.S.C.A. § 1151, for neurosarcoidosis 
with brain stem herniation and 
obstructive hydrocephalus due to VA 
outpatient treatment in 1996; service 
connection for headaches; and entitlement 
to special monthly compensation based on 
the need for regular aid and attendance 
or being housebound.  If the claims 
continue to be denied, send the 
appellant, the veteran, and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.  

The appellant need take no action until she is further 
informed.  The purpose of this REMAND is to obtain further 
development and ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

